Exhibit 10.04
 
TERMINATION OF LEASE


THIS TERMINATION OF LEASE ("Termination") is made and entered into this 28th day
of February, 2012, by and between Auction Venture Limited Liability Company, an
Ohio limited liability company ("Landlord") and Acacia Chattanooga Vehicle
Auction, Inc., a Tennessee corporation ("Tenant").
 
BACKGROUND INFORMATION
 
A.           Landlord and Tenant entered into a certain lease dated December 26,
2009, (the "Lease") for a certain tract of real estate containing approximately
fifty-six (56) acres of land in Hamilton County, Tennessee, and commonly known
as 2120 Stein Drive, Chattanooga, Tennessee (the "Premises").
 
B.           Landlord and Tenant desire to terminate the Lease in accordance
with the terms hereof.
 
PROVISIONS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to the foregoing and as
follows:
 
1.  
Effective as of February 28, 2012 (the "Effective Date") the Lease is hereby
cancelled and terminated, and the same shall hereafter be null, void and of no
further force and effect with respect to all matters arising thereunder from and
after the Effective Date.  Tenant shall have no liability or responsibility for
rent under the Lease from and after March 1, 2012.

 
2.  
The parties acknowledge and agree that, as of the Effective Date, Tenant shall
quit and surrender the Premises, and the buildings and permanent improvements,
trade fixtures, machinery, equipment, and leasehold improvements then thereon
and all additions and alterations thereto (the "Building and Improvements"), and
the ownership to such Building and Improvements shall revert to Landlord and no
further documentation shall be required to evidence such reversion.

 
3.  
The parties agree that the foregoing Termination shall have no effect on any
liabilities or obligations arising under the Lease prior to the Effective
Date.  All such liabilities and obligations shall specifically survive the
Effective Date, and Landlord and Tenant agree to indemnify and hold the other
harmless on account of any liability to Landlord and Tenant arising as a result
of the obligations or liabilities of the other under the Lease arising prior to
the Effective Date.

 
[signatures appear on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Termination as of the
Effective Date.
 
LANDLORD:


Auction Venture Limited Liability Company,
   an Ohio limited liability company




  By:        /s/ Keith E.
Whann                                                   
Keith E. Whann, Vice President




TENANT:


Acacia Chattanooga Vehicle Auction, Inc.,
   a Tennessee corporation




  By:        /s/ Keith E.
Whann                                                   
Keith E. Whann, President




STATE OF OHIO                                     :
: ss.
COUNTY OF FRANKLIN                       :


The foregoing instrument was acknowledged before me this 28th day of February,
2012, by Keith E. Whann, Vice President of Auction Venture Limited Liability
Company, an Ohio limited liability company, for and on behalf of said limited
liability company.




/s/ Carolyn F. Apple                                                 
Notary Public




STATE OF OHIO                                     :
: ss.
COUNTY OF FRANKLIN                       :


The foregoing instrument was acknowledged before me this 28th day of February,
2012, by Keith E. Whann, President of Acacia Chattanooga Vehicle Auction, Inc.,
a Tennessee corporation, for and on behalf of said limited liability company.



 
/s/ Carolyn F. Apple                                                 
Notary Public
 
 
2

--------------------------------------------------------------------------------

 

